            Case 4:17-cv-01661-HSG Document 113 Filed 03/05/19 Page 1 of 2



 1   DAVID E. MASTAGNI (SBN 204244)
     davidm@mastagni.com
 2   ISAAC S. STEVENS (SBN 251245)
     istevens@mastagni.com
 3   IAN B. SANGSTER, ESQ. (SBN 287963)
     isangster@mastagni.com
 4   MASTAGNI HOLSTEDT, A.P.C.
     A Professional Corporation
 5   1912 “I” Street
     Sacramento, CA 95811
 6   Telephone: (916) 446-4692
     Facsimile: (916) 447-4614
 7
     Attorneys for Plaintiffs
 8   TIMOTHY ABOUDARA, JR., et al.

 9   ARTHUR A. HARTINGER (SBN 121521)
     ahartinger@publiclawgroup.com
10   LINDA M. ROSS (SBN 133874)
     lross@publiclawgroup.com
11   SPENCER J. WILSON (SBN 266938)
     swilson@publiclawgroup.com
12   RYAN McGINLEY-STEMPEL (SBN 296182)
     rmcginleystempel@publiclawgroup.com
13   RENNE PUBLIC LAW GROUP®
     350 Sansome Street, Suite 300
14   San Francisco, California 94104
     Telephone: (415) 848-7200
15   Facsimile: (415) 848-7230

16   Attorneys for Defendant
     CITY OF SANTA ROSA
17
                               IN THE UNITED STATES DISTRICT COURT
18
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
19

20   TIMOTHY ABOUDARA, JR. et al.                     Case No. 17-CV-01661-HSG

21         Plaintiffs,                                JOINT NOTICE OF CONDITIONAL
                                                      SETTLEMENT
22         v.

23   CITY OF SANTA ROSA,

24         Defendant.

25

26
27

28

30
                                                   -1-
31         JOINT NOTICE OF CONDITIONAL SETTLEMENT - Case No. 17-CV-01661-HSG
              Case 4:17-cv-01661-HSG Document 113 Filed 03/05/19 Page 2 of 2



 1          Plaintiffs, TIMOTHY ABOUDARA, JR., et al., and Defendant, CITY OF SANTA ROSA, by and

 2   through counsel of record, hereby notify this Court that the parties have reached a tentative, conditional

 3   settlement of this matter. The Parties respectfully request the Court vacate all dates and deadlines,

 4   including the March 12, 2019 Further Case Management Conference, for at least 60 days to allow the

 5   Parties to memorialize their tentative settlement into a written settlement agreement, obtain final approval

 6   from each of the approximately 118 individual Plaintiffs, as well as Defendant’s City Council, and present

 7   this Court with a Joint Motion for Approval of Settlement and Dismissal of this action, with prejudice.

 8

 9   Respectfully Submitted:

10    Dated: March 5, 2019                                      RENNE PUBLIC LAW GROUP®

11
                                                                By: /s/ Spencer Wilson
12
                                                                    ARTHUR A. HARTINGER
13                                                                  SPENCER J. WILSON

14                                                              Attorneys for Defendant
                                                                CITY OF SANTA ROSA
15

16    Dated: March 5, 2019                                      MASTAGNI HOLSTEDT, A.P.C.
17

18                                                              By: /s/ Ian B. Sangster
                                                                    DAVID E. MASTAGNI
19                                                                  IAN B. SANGSTER
20                                                              Attorneys for Plaintiffs
                                                                TIMOTHY ABOUDARA, JR. et al.
21

22
                             ATTESTATION PURSUANT TO LOCAL RULE 5-1
23
            Pursuant to N.D. Cal. Local Rule 5-1(i)(3), I attest that concurrence in the filing of this document
24
     has been obtained from each of the other signatories.
25

26    Dated: March 5, 2019                                      By: /s/ Ian B. Sangster
                                                                IAN B. SANGSTER
27

28

30
                                                          -2-
31          JOINT NOTICE OF CONDITIONAL SETTLEMENT - Case No. 17-CV-01661-HSG
